Citation Nr: 1813687	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-18 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Air Force from January 1963 to December 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In January 2018, a videoconference hearing was held before the undersigned. A transcript of the hearing is associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's bilateral hearing loss is shown to be etiologically related to service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met. 
38 U.S.C. §§ 1110, 1157 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).








REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As the Board's decision is completely favorable to the Veteran, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

II. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service. Walker 
v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Hearing loss disability is defined by regulation. For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends his bilateral hearing loss is the result of his noise exposure he experienced serving as an air freight specialist in service. 

Resolving reasonable doubt in favor of the Veteran, the Board finds the Veteran's bilateral hearing loss is etiologically related to service. 

The Board concedes the Veteran has a current bilateral hearing disability under 38 C.F.R. § 3.385. See September 2011 VA treatment visit and April 2015 VA examination. The Board also concedes the Veteran was exposed to excessive noise in service working as an air freight specialist. This is supported by his DD-214, personnel records, and the Veteran's lay statements. The issue before the Board is whether the Veteran's bilateral hearing loss disability is caused by or related to his service. 

A review of service treatment records show, at the December 1962 entrance examination, a whisper test was performed and no hearing loss was noted. At the November 1967 separation examination, high frequency hearing loss was noted, but not amounting to hearing loss disability under 38 C.F.R. § 3.385. 

Post-service records do not contain treatment or audiological testing for hearing loss until June 2011, in which a bilateral hearing disability under 38 C.F.R. § 3.385 was shown. 

An April 2015 VA examiner opined the Veteran's hearing loss was less likely than not caused by or a result of an event in military service. The rationale provided was that the 1967 separation audiogram indicates normal hearing at all frequencies tested. The examiner stated that based on current knowledge of cochlear physiology there is no sufficient scientific basis for the existence of delayed-onset hearing loss.

In May 2015, a private examiner, Dr. A.C., submit an opinion statement regarding the etiology of the Veteran's bilateral hearing loss. The examiner opined that although one cannot prove the patient's service in the military caused all his hearing loss, he believed it contributed to it more than normal age-related hearing. The examiner stated that noise-induced hearing loss can be immediate or take years to manifest and the fact that the Veteran separation audiogram during service did not show hearing loss does not mean that he does not have noise-induced hearing loss. The examiner noted the Veteran worked around jet aircrafts and turbo jet engines without ear protection in service.

The Board finds both the April 2015 and May 2015 medical opinions competent and credible. The Board gives great probative weight to the May 2015 medical opinion, as it is consistent with the Veteran's statements regarding excessive noise exposure in service, lack of noise exposure after service, and high frequency hearing loss noted at separation (although not amounting to hearing loss disability under 38 C.F.R. § 3.385). When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

Resolving any reasonable doubt in favor of the Veteran, entitlement to service connection for bilateral hearing loss is warranted. 


ORDER

Service connection for bilateral hearing loss is granted. 





____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


